Appeal by respondents (a corporation and two partnerships) from so much of an order of Special Term, Westchester County, entered April 5, 1954, which granted the application of the New York State Labor Relations Board to enforce an order of the board, dated February 18, 1953, with the exception of clauses (g) and (h) of paragraph 2 of said order. Appeal by the New York State Labor *1085Relations Board from so much of the same order which denied its application to enforce clauses (g) and (h) of paragraph 2 of the said order of the board, dated February 18, 1953. Order of the Special Term modified on the law by striking therefrom the first ordering paragraph, by striking from the second ordering paragraph the word “other”, by inserting in said order clauses (g) and (h) of paragraph 2 of the order of the board dated February 18, 1953. As so modified, order unanimously affirmed, with costs to New York State Labor Relations Board. The direction to make whole the employees mentioned in clauses (g) and (h) of paragraph 2 of the order of the board was proper. (Labor Law, § 706, subd. 3; International A. of M. v. Labor Bd., 311 U. S. 72; National Labor Relations Bd. V. Cambria Clay Prod. Co., 215 F. 2d 48.) Present — Nolan, P. J., Wenzel, MacCrate, Beldock and Ughetta, JJ. Settle order on notice.